Citation Nr: 1130715	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.  Further, the record reflects he has had additional service in the National Guard from January 1978 to November 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for bilateral hearing loss.  

In his February 2007 substantive appeal, the Veteran requested an opportunity to testify before a Veterans Law Judge at the local regional office.  This hearing was scheduled for May 2008.  However, the Veteran failed to report for this hearing and has not requested an additional hearing before the Board.  The Board therefore finds that the request for a hearing has been withdrawn.  38 C.F.R. § 20.704. 

The Board remanded the claim in November 2010 and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the November 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

1.  The Veteran failed to report, without good cause, for a scheduled VA examination that was necessary in order to assess the nature and etiology of his alleged bilateral hearing loss. 

2.  The Veteran does not have a current diagnosis of bilateral hearing loss as defined by VA regulations. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.655 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an December 2004 letter, sent prior to the initial November 2005 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, in December 2006, the Veteran was informed of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the December 2006 letter was issued after the initial November 2005 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the December 2006 letter was issued, the Veteran's claim was readjudicated in the January 2007 statement of the case and the October 2007 and March 2001 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The duty to assist also includes obtaining a medical examination or opinion when necessary to decide the claim, and such was accomplished in October 2005.  In the November 2010 remand, the Board determined that, as the Veteran is competent to testify to in-service noise exposure and current decreased hearing, and his records suggest some loss of hearing, a second VA examination and opinion to clarify the nature and etiology of the Veteran's claimed bilateral hearing loss was necessary to decide the claim.  Therefore, in a December 2010 letter, the AOJ informed the Veteran that the VA medical facility nearest to him would be scheduling him for an examination in connection with his claim.  He was further notified that, if he could not keep the appointment or wanted to be rescheduled, he should contact the medical facility that provided the appointment notice as soon as possible.  The letter also informed the Veteran that, when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  

The record reflects that the Veteran was scheduled for a VA examination in December 2010; however, he failed to report.  The Veteran was advised in the March 2011 supplemental statement of the case that he had failed to report for his scheduled VA examination; however, to date, no correspondence regarding such failure to report has been received from the Veteran. 

Therefore, the Board finds that the Veteran failed to report, without good cause, for his scheduled VA examination that was necessary in order to assess the nature and etiology of his alleged bilateral hearing loss.  VA regulations provide that, when a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (it is incumbent upon a Veteran to submit to VA examinations if he is applying for, or in receipt of, compensation).  Therefore, the Board has adjudicated the Veteran's claim for service connection for bilateral hearing loss based on the evidence of record. 

As indicated previously, the Board remanded this case in November 2010 in order to afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed bilateral hearing loss.  As discussed in the preceding paragraphs, the Veteran was scheduled for a VA examination.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis 

The Veteran contends that his current hearing loss is related to acoustic trauma sustained in service.  Specifically, he contends that while in service, he was exposed to acoustic trauma as a result of his duties as a crew chief in the Air Force.  During that time, he was consistently in close proximity to jet engine noise.  He also contends that he was exposed to acoustic trauma while serving in combat in Vietnam by way of rocket fire, mortar attacks, and bombing.  He contends that his hearing loss has gotten worse over the years in that he has trouble hearing when there is any sort of background noise or when the person speaking is not facing him.  Therefore, he claims that service connection for bilateral hearing loss is warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley , supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to hearing difficulty.  An August 2001 periodic physical examination showed pure tone thresholds in the frequencies between 500 and 4000 Hertz in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
0
10
15
LEFT
15
10
15
10
15

Based on these audiometric results, with no other more recent examination available prior to the 2004 separation from service, the Board finds that the Veteran had normal hearing for VA purposes while in service.  See 38 C.F.R. § 3.385.  Even so, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

However, post-service records are negative for a current diagnosis of bilateral hearing loss as defined by VA regulations.  In this regard, an October 2004 private audiological examination showed that the Veteran was diagnosed with mild to moderately severe senosorineural hearing loss bilaterally.  At that time, pure tone threshold averages were 10 decibels in the right ear and 10 decibels in the left ear, with speech recognition ability being 100 percent in the right ear and 96 percent in the left ear.  The physician stated that it was his opinion that the Veteran's hearing loss was as likely as not related to noise exposure in service.  


On October 2005 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25
LEFT
10
10
25
25
30

The average decibels were 19 in the right ear and 23 in the left ear.  Speech audiometry revealed speech recognition ability of  96 percent in the right ear and of 96 percent in the left ear.  The examiner agreed that the Veteran's hearing loss was at least as likely as not related to noise exposure in service.

Significantly, however, no post-service evidence objectively demonstrates a current diagnosis of bilateral hearing loss as defined by VA regulations. 

As indicated previously, the Veteran failed to report for his scheduled VA examination that was necessary in order to assess the nature and etiology of his alleged bilateral hearing loss.  See 38 C.F.R. § 3.655; Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting that that failure to cooperate by attending a requested VA examination may result in an adverse determination).  As such, findings pertinent to the existence of bilateral hearing loss for VA purposes which may have resulted from such examination cannot be considered and the remainder of the evidence is negative for a current diagnosis of bilateral hearing loss as defined by VA regulations. 

Additionally, to the extent that the Veteran has alleged that he has a current bilateral hearing loss disability, the Board notes that the Veteran is competent to report observable symptoms such as hearing difficulties.  See Layno, supra.  However, a hearing loss disability for VA purposes is based on strict criteria obtained through objective testing.  The Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the requisite expertise to administer the test or interpret the results.  In this regard, the Court has held that, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disability. 

Consequently, the Board finds that, while the Veteran was exposed to acoustic trauma during his military service, he does not have a current diagnosis of bilateral hearing loss as defined by VA regulations.  38 C.F.R. § 3.385.  Therefore, in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. §§ 1101 , 1112, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


